IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HAROLD ALLAN PATE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0516

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 1, 2017.

An appeal from an order of the Circuit Court for Holmes County.
Colby Peel, Judge.

Harold Allan Pate, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.